Citation Nr: 9916404	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  98-15 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder due to sexual assault or trauma. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, [redacted], and J. Townsley


ATTORNEY FOR THE BOARD

C. Hickey, Counsel


INTRODUCTION

The appellant had multiple periods of inactive duty for 
training from June 1990, to March 1995, multiple periods of 
active duty for training from February 1991 to March 1995, 
active duty on February 16, 1991, from March 15, 1991, to 
March 17, 1991, from October 1991 to July 1992, and from 
September 1992 to March 1993.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from the September 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which denied 
service connection for post traumatic stress disorder due to 
sexual assault or trauma.   
 
On March 1, 1999, a video conference hearing was conducted 
from the Board of Veterans' Appeals (Board) in Washington, 
D.C., by Steven L. Cohn, who is the member of the Board 
rendering the determination in this appeal. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been developed. 

2.  It is reasonably probable that the appellant has post 
traumatic stress disorder related to a pattern of sexual 
harassment sustained during service. 



CONCLUSION OF LAW

Post traumatic stress disorder was incurred during active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 
1991); 38 C.F.R. §§ 3.102, 3.303, 3.304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board finds that the appellant has met her 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that her claim is well-
grounded; that is, the claim is plausible.  Additionally, 
there is no indication that there are unobtained records 
which are available and which would aid a decision in this 
case.  Accordingly, we conclude that the record is complete 
and that there is no further duty to assist the appellant in 
developing the claim, as mandated by 38 U.S.C.A. § 5107(a).  

Factual Background

In support of her claim the appellant has submitted copies of 
the personal evaluations she received during her term of 
service in the National Guard and multiple letters reflecting 
her achievement from March 1991 to August 1992, to include 
the Army Achievement Medal for service from March 1991 to 
April 1991 and the Army Commendation Medal for service while 
deployed in Honduras in 1992.  Performance evaluations for 
the periods October 1990 to March 1991, March 1991 to January 
1992, January 1992 to April 1992, and April 1992 to July 
1992, indicate the appellant's professional competence was 
evaluated at the highest level, in all categories.  During 
the first of these periods her performance of duties was 
considered to meet requirements, and for all periods from 
March 1991 through July 1992, her performance always exceeded 
requirements.  During the period from July 1992 to July 1993 
the appellant's professional competence was evaluated at the 
highest level in 12 of 14 categories, and at the next highest 
level in the remaining two categories.  It was considered 
that her performance of duty usually exceeded requirements.  

The evaluation reflecting the period July 1993 to June 1994 
indicated the appellant's performance of duty often failed to 
meet requirements, and the ratings of her professional 
competence were further reduced from level one to level 3, in 
5 categories.  At that time the appellant was criticized by 
her evaluator for multiple problems including inadaptability, 
allowing personal feelings to interfere with government 
business, and displaying a lack of loyalty to the company 
commander by failing to observe the chain of command.  

In subsequent evaluations reflecting her service from July 
1994 to November 1994, and December 1994 to March 1995, the 
rating of the appellant's professional competence was 
elevated to levels one and 2 in all categories.  Her 
performance of duties was assessed as meeting requirements 
during the first period, and usually exceeding requirements 
during the latter term.  

Also of record is a DD Form 4856, General Counseling Form, 
dated in March 1994 which indicated that the appellant had 
left Fort Bragg without authorization, which was considered 
absence without leave (AWOL).  The reason for the departure 
was described as upset due to the fact that her company 
commander did not report to her immediately.  It was noted 
the appellant had wanted her platoon sergeant relieved for 
insubordination.  The appellant was counseled verbally about 
the matter on the day of her unauthorized absence, and again 
several weeks later.

Also of record are private medical records which show that in 
June 1993 the appellant underwent laser vaporization for 
carcinoma in situ affecting the exocervix.  At that time it 
was also determined that she was affected by human papilloma 
virus, a sexually transmitted disease.  In February 1994 the 
appellant underwent diagnostic laparoscopy due to a history 
of left lower quadrant pain with no abnormalities revealed on 
multiple diagnostic tests.  The impression was normal pelvis.

Additional progress notes dated in June 1993 to December 1994 
reflect outpatient counseling and therapy focusing on topics 
including the appellant's health concerns, and the break up 
of her romantic relationship which she attributed to having a 
sexually transmitted disease, as well as difficulties in the 
workplace, and her dissatisfaction with the circumstances of 
her National Guard service.  At her initial session the 
appellant related multiple incidents where she felt she had 
been mistreated by men, to include a sexual assault in 
college.  It was noted that inasmuch as the appellant was in 
the military, she was around men more than the average woman.  
She also indicated that she had an unsatisfactory 
relationship with her father, who had told the appellant at 
age 13 that he would have left her mother had she not been 
born.  The appellant wanted to development better judgment 
about men and learn how to better evaluate people to avoid 
destructive relationships.  

Treatment notes dated in July 1993 to October 1993 reflect 
the appellant's desire for advancement in the military which 
she believed would be a boost to self esteem.  At that time 
the appellant felt she was making progress in the service and 
reported she felt pleased with how she had handled a man who 
made advances to her.  In October 1993 the appellant was 
upset about her perception that her civilian employer was 
discounting her.  Also in October 1993 she expressed guilt 
about her sexual experiences, including those which were 
inflicted upon her.  It was considered that she needed to get 
in touch with her anger and rage, rather than holding on to 
the unexpressed feelings of guilt.  The appellant felt in 
December 1993 that her goal of a career in the military was 
in conflict with her personal values.  She was angry that men 
seemed to come on to her in a seductive manner in the 
military setting.  She felt better about her National Guard 
service in January 1994.  The appellant underwent surgery 
related to continued pelvic pain in February 1994 and was 
relieved that no physical basis was uncovered for her 
symptoms, which were considered stress related.  In March 
1994 the appellant expressed doubts about whether continued 
Guard service was worth the emotional cost to her.  She was 
very upset by some of the things that had happened.  In April 
1994 she was considering leaving the Guard which was no 
longer serving a purpose for her.  The appellant continued to 
struggle with issues related to the Guard including anger, 
through December 1994.  

Also of record is a January 1995 letter from the appellant 
addressed to the Office of the Adjutant General of the North 
Carolina Army National Guard, in which the appellant 
registered complaints about the lack of responsiveness from 
the Inspector General.  The appellant expressed the opinion, 
reportedly concurred in by the Inspector General, that she 
had received an evaluation which was a career ender.  In 
addition she stated that no disciplinary action had occurred 
to the company commander for falsification of government 
papers.  When the appellant applied for transfer to inactive 
status in April 1996 she listed "work conflict" as the 
reason for her request.  

Private medical reports dated in October 1995 show the 
appellant underwent a pelvic ultra sound which disclosed a 
small right ovarian follicle.  When she was seen in the 
emergency room in June 1996 for acute left lower quadrant 
pain the diagnosis was ruptured ovarian cyst.  

On VA examination conducted in August 1997 the appellant 
reported being traumatized by a series of incidents in which 
older, male superior officers sexually harassed her.  The 
incidents involved her being briefly kissed on the lips and 
having her buttocks fondled by a superior officer.  She also 
reported significant problems due to her refusal to "sign 
off" on incorrect documentation completed by a prior 
individual who was male.  After leaving the National Guard, 
from which she felt she had been forced out, the appellant 
reportedly continued to experience difficulty with male 
supervisors in the workplace, fearing that she would be 
sexually or physically molested.  She had been in individual 
therapy at the Vet Center since February 1997 and in group 
therapy for sexual assault survivors since June 1997.  At the 
time of the examination the appellant's current complaints 
included nightmares about being chased, attacks of pelvic 
pain two to three times a month, back and neck spasms 
approximately three times per week, depressed mood, anxiety 
attacks, excessive fatigue, suspiciousness of others, 
irritability and quick temper, being easily intimidated by 
males in positions of authority, never feeling good, and 
always feeling scared.  On mental status examination the 
appellant's mood was depressed, with affect appropriate to 
verbal content.  She became tearful when discussing incidents 
where men had actually put their hands on her during 
incidents of sexual harassment.  The appellant's form of 
thought was logical and goal directed.  She denied any 
current suicidal ideation, although she indicated that in the 
past she had wished God would take her life during the most 
difficult episodes of sexual harassment.  There was no 
evidence of psychosis of other thought disorder during the 
interview.  The examiner indicated that she had reviewed the 
claims folder, and concluded on the basis of the appellant's 
reported symptoms and review of the available records that a 
diagnosis of PTSD could be made.  It was felt that the 
criteria set forth in Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM-IV) were minimally met, inasmuch as the 
appellant perceived herself to be in situations where her 
physical integrity was threatened.  What was considered more 
important was the fact that the appellant's response to these 
events involved intense fear and feelings of helplessness.  
She consistently reexperienced these events via intrusive 
recollections and distressing dreams and intense 
psychological distress when exposed to similar situations.  
She felt different from others and made significant efforts 
to avoid situations or activities resembling the situations 
in which she was sexually harassed.  The appellant also 
reported symptoms of increased arousal that included 
irritability, angry outbursts, and hypervigilance.  While the 
examiner noted that the traumatic stressors identified by the 
appellant might not seem particularly traumatic to the casual 
observer, she stressed that it was important to understand 
that there was an established pattern in which multiple 
events occurred where the appellant consistently was sexually 
harassed, and these events frequently involved physical 
contact.  There were hints that earlier life experiences may 
have resulted in psychological fragility in reference to her 
relationships with older males.  The appellant's obsessional 
need to document everything that occurred, particularly in 
the work environment, was seen as a symptom of PTSD and a 
means for her to attempt to prevent future harm.  The 
diagnosis was Axis I: PTSD; Axis IV: victim of sexual 
harassment; continuing difficulty with male supervisors.  
Axis V: She was rated 55 on the Global Assessment of 
Functioning (GAF) scale. 

Received in September 1997 was the appellant's description of 
the claimed stressor events and previous sexual assaults.  
The appellant noted that following an incident in July 1989 
while she was serving in the Reserve Officer Training Corps 
(ROTC), she had gone through a period of several months of 
excessive drinking, when friends looked after her.  From 
February to September 1991 the appellant's National Guard 
assignment reportedly involved working in the public affairs 
office under a Lieutenant Colonel who impulsively kissed her 
on one occasion during a project discussion.  The appellant 
felt her superior officer had taken advantage of her respect 
for him and she lost her ability to trust anyone in 
authority.  She described an additional episode during her 
active duty for special work in approximately April 1992 when 
a sergeant in whom she was confiding, hugged her and then 
grabbed her buttock.  In May 1992 the appellant was disturbed 
when she saw a pair of feet appear in her tent just as she 
was about to fall asleep.  She did not know who the 
individual was or what he would do.  Reportedly it turned out 
to be a military police officer from her own unit.  During 
the period January to February 1993, the officer responsible 
for the appellant's evaluation reportedly patted her backside 
during a work related conversation.  The appellant described 
additional incidents when the behavior of her superior 
officers resulted in her feeling sexually harassed.  In 
September 1993 the appellant reported to her company 
commander that a married male officer was making sexual 
advances to her.  When the commander dismissed this and 
similar accusations the appellant left the base and drove to 
Raleigh to address her complaints to the Inspector General.  
At that time she felt discouraged about achieving her goals 
within the service.  According to the appellant, a chaplain 
in whom she confided had characterized her experience as 
being "raped" by the battalion.  

On the occasion of her video conference hearing before the 
Board in March 1999, the appellant testified credibly that 
she had previously sustained a sexual assault during her 
sophomore year in college, and received counseling at that 
time.  Her representative asserted that the secondary assault 
the appellant sustained in service, exacerbated her repressed 
feelings from the earlier assault during college.  The 
appellant also related that during her period of membership 
in the ROTC she experienced an incident in which a male 
sergeant inserted his hand into her shorts.  The appellant 
could not recall whether she was further assaulted at that 
time.  However, her psychological counselor, John Townsley, 
testified to his opinion that the appellant had been sexually 
assaulted by the sergeant, but had repressed the memory of 
all events during that month.  In addition to the foregoing, 
the appellant reported an incident during her subsequent 
National Guard service in which someone entered her tent 
during a bivouac.  She expressed the wish that she could 
remember more details, but felt, based upon the severity of 
the flashbacks she continued to experience, that it was fear 
which prevented her from having more extensive recall.  The 
appellant's counselor added that she continued to struggle 
with difficulties in the workplace that typically affect 
persons who have PTSD.  He indicated that he first treated 
the appellant in February 1997 and based his diagnosis on the 
history she provided.  The service representative asserted 
that verification of the stressors in this case was based 
upon evidence of changes in the veteran's pattern of 
behavior, especially depression and inconsistency in 
personality, in addition to records of private medical 
treatment and unprecedented problems in the military.  The 
appellant's husband testified that he met his wife in January 
1994 and noticed in February 1994 that she was more stressed 
and agitated.  

At the time of her hearing the appellant submitted a 
statement signed by her mother who described the personality 
changes, characterized by anxiety, which her daughter 
exhibited on returning from ROTC camp in July 1989.  An 
additional statement signed by another women officer and 
comrade of the appellant beginning in March 1992, related 
that the appellant had gone from being a confident and 
outstandingly successful officer during her early months in 
the National Guard, to a depressed and distrustful women who 
apparently experienced pelvic pain related to stress.  The 
author indicated that the appellant attributed this change to 
incidents in which she had felt threatened by men in the 
Guard, beginning with the tent intruder in 1992.  Still more 
lay statements reflect the reports of post service co-workers 
regarding the appellant's fear and distrust of male authority 
figures, which was sometimes accompanied by pelvic pain.  

Also received at the hearing was a statement dated in 
February 1999, and signed by Benjamin E. Thompson, M.D., who 
stated that he had treated the appellant from February 1970 
to December 1991.  According to Dr. Thompson the appellant's 
chart showed that in January 1991 she had been thought to be 
suffering from depression caused by psychological trauma in 
service.  Although the doctor had not recorded the account of 
the appellant's difficulty in service in order to protect her 
privacy, he recalled she had related to him that her superior 
officers had told her sexual favors were demanded and would 
be rewarded with a good assignment, while refusal would be 
punished by poor assignments and unfavorable personal review.  
Dr. Thompson opined that such actions on the part of superior 
officers were not only unconscionable, but also very 
traumatic to the veteran's mental health.  


Entitlement to Service Connection for Post Traumatic Stress 
Disorder Due to Sexual Assault or Trauma.

At the outset, the Board finds that the appellant has met her 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that her claim is well-
grounded; that is, the claim is plausible.  Additionally, 
there is no indication that there are unobtained records 
which are available and which would aid a decision in this 
case.  Accordingly, we conclude that the record is complete 
and that there is no further duty to assist the claimant in 
developing the claim, as mandated by 38 U.S.C.A. § 5107(a).  

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred during active military, naval, or air service, or if 
preexisting such service, was aggravated therein. 38 U.S.C.A. 
§§ 1110, 1131, 1153 (West 1991).  Active military, naval, or 
air service includes active duty, any period of active duty 
for training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in line of duty, and any period of inactive duty 
training during which the individual concerned was disabled 
or died from an injury incurred or aggravated in line of 
duty. 38 U.S.C.A. § 101(24) (West 1991); 38 C.F.R. § 3.306(a) 
(1998).  In general service connection requires a finding of 
a current disability which is related to an injury or disease 
incurred in service. Watson v. Brown, 4 Vet.App. 309, 310 
(1993); Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992). 

The U. S. Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has noted that after 
determining that the claimant has submitted a well-grounded 
claim, there are three requisite elements for eligibility for 
service connection for PTSD: (1) A current, clear medical 
diagnosis of PTSD (presumed to include the adequacy of the 
PTSD symptomatology and the sufficiency of a claimed 
inservice stressor); (2) credible supporting evidence that 
the claimed inservice stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed inservice stressor. 
Cohen v. Brown, 10 Vet. App. 128 (1997). See 38 C.F.R. § 
3.304(f) (1998).  In this regard, the Court has stated that a 
"clear diagnosis" should be at minimum, an "unequivocal" 
one. Cohen, at 139.

Of record in this case is a diagnosis of PTSD related to 
sexual harassment made by the VA examiner in August 1997, who 
clearly considered the reported stressors and symptomatology 
sufficient for the diagnosis.  Inasmuch as the issue of 
whether an event is sufficient to constitute a stressor 
producing PTSD is a medical question, the diagnosis issued 
necessarily includes the sufficiency of the stressors as 
alleged. See Cohen v. Brown, 10 Vet. App 128 (1997).  
Moreover, the diagnosis is undisputed and uncontradicted.  
Accordingly, the first element of the PTSD claim is satisfied 
in this case.  

With regard to the second element of the claim, if it is 
determined that a claimant was engaged in combat, lay 
testimony from the claimant regarding putative stressors must 
be accepted as conclusive, provided that the testimony is 
satisfactorily credible.  However, if a claimant did not 
engage in combat, or if, as in this instance, the claimed 
stressor is not related to combat, the claimant's testimony 
generally is not sufficient proof without credible 
corroborating evidence. Moreau V. Brown, 9 Vet.App. at 394.  
Although proof of an in-service stressor can be obtained from 
sources other than service records, those service records 
which are available must support and not contradict the 
complainant's lay testimony concerning the stressors. 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Adjudication 
Procedure Manual M21-1, Part VI. See also Moreau v. Brown, 9 
Vet. App at 394-95; Doran v. Brown, 6 Vet.App. 283 (1994).  
In the Moreau case, the Court also held that medical 
statements which accept a claimant's reports as credible and 
relate her PTSD to events experienced in service do not 
comprise the requisite credible evidence of a stressor.

Nevertheless, in the recent case of Patton v. West, No. 97-
828, slip op. at 11 (U.S. Vet. App. Mar. 30, 1999) the Court 
emphasized that statements contained in prior decisions 
indicating that "something more than medical nexus evidence 
is required to fulfill the requirement for 'credible 
supporting evidence'", of a claimed stressor and that "[a]n 
opinion by a mental health professional based on a 
postservice examination of the veteran cannot be used to 
establish the occurrence of the stressor," were made in the 
context of discussing PTSD diagnoses other than those arising 
from personal assault.  See Cohen v. Brown, 10 Vet.App. 128 
(1997); Moreau v. Brown, 9 Vet.App. 389 (1996).  With regard 
to personal assault cases, the Court pointed out that "VA 
has provided special evidentiary development procedures, 
including the interpretation of behavior changes by a 
clinician and interpretation in relation to a medical 
diagnosis." Id. citing Manual M21-1, Part III,  5.14c (8), 
(9).  "To that extent, the above categorical statements . . 
. are not operative." Id.  

The provisions of VA Adjudication Procedure Manual, M21-1 
cited by the Court in Patton, provide special evidentiary 
procedures for PTSD claims based on personal assault which 
were established in February 1996 in Manual M21-1, Part III, 
 5.14(c) (Feb. 20, 1996).  The Court has held that these 
provisions are substantive rules that are the equivalent of 
VA regulations.  See YR v. West, 11 Vet.App. 393 (1998); 
Cohen v. Brown, 10 Vet.App. 128 (1997). 

MANUAL M21-1, Part III,  5.14(c) subparagraph (8) provides 
that "[i]f the military record contains no documentation 
that a personal assault occurred, alternative evidence might 
still establish an inservice stressful incident.  Behavior 
changes that occurred at the time of the incident may 
indicate the occurrence of an in-service stressor.  Examples 
of behavior changes that might indicate a stressor are (but 
not limited to): visits to a medical or counseling clinic or 
dispensary without specific diagnosis or specific ailment; 
changes in performance and performance evaluations; increased 
disregard for military or civilian authority; increased 
interest in tests for Human Immunodeficiency Virus (HIV) or 
sexually transmitted diseases; and breakup of a primary 
relationship.  Subparagraph (9) provides that "[r]ating 
boards may rely on the preponderance of evidence to support 
their conclusions even if the record does not contain direct 
contemporary evidence.  In personal assault claims, secondary 
evidence may need interpretation by a clinician, especially 
if it involves behavior changes.  Evidence that documents 
such behavior changes may require interpretation in 
relationship to the medical diagnosis by a VA 
neuropsychiatric physician."  The Court in Patton went on to 
note that the manual improperly appeared to require that the 
existence of the in-service stressor be shown by a 
preponderance of evidence.  Any such requirement would be 
inconsistent with the so called equipoise doctrine set forth 
in  38 U.S.C.A. § 5107(b) where the benefit of the doubt is 
given to the claimant unless the evidence preponderates 
against the claim.  

With regard to the requirement of credible supporting 
evidence that the claimed inservice stressors actually 
occurred, it is noted that the evidence of record includes no 
indication or even a claim that the alleged stressors were 
related to combat.  In this case the appellant testified 
credibly with respect to her experiences with military 
superiors and the resulting impact on her mental state.  The 
record also reflects the report of her personal physician, 
Dr. Thompson, that as early as January 1991, the appellant 
had reported to him that she was being sexually harassed by 
her military superiors, and at that time she was treated for 
related depression.  Additionally the appellant's comrade has 
indicated that she witnessed the transformation of the 
appellant from a confident officer to an insecure distrustful 
person, a change which the appellant had attributed to the 
treatment by her superior officers.  Moreover, the record 
includes evidence contemporaneous with service in the 
National Guard which can be interpreted to reflect behavioral 
changes such as changes in performance evaluations, visits to 
a medical counseling clinic without specific ailment or 
diagnosis, and apparent increased disregard for military and 
civilian authority.  In fact, the VA examiner who diagnosed 
PTSD after reviewing the appellant's claims folder, found 
that the evidence demonstrated she was suffering from PTSD 
related to an established pattern in which multiple events 
occurred where she consistently was sexually harassed, and 
these events frequently involved physical contact.  In view 
of the foregoing, the Board finds that when any doubt is 
resolved in the appellant's favor, the record reflects an 
interpretation of numerous items of secondary evidence of 
behavioral changes by a clinician, in relationship to the 
medical diagnosis, which sufficiently corroborates the 
claimed stressor in accordance with the provisions of Manual 
M21-1, Part III,  5.14c (8), (9).

With regard to the final element of proof, medical evidence 
which establishes a link between the current symptomatology 
and the corroborated stressor, the inquiry involves whether 
sexual harassment in National Guard service was a specific 
basis for the current symptomatology identified in the 
medical reports.  The medical evidence reveals that the 
appellant's VA psychologist explicitly based her diagnosis on 
the available records, citing an established pattern of 
sexual harassment as the cause of her psychiatric symptoms.  
In view of the foregoing, and inasmuch as the medical 
evidence of record reveals no contrary opinion or findings 
with regard to the precipitating cause of PTSD, we conclude 
that a link between the inservice stressors and current 
symptoms of PTSD is adequately established by the medical 
evidence of record.  Accordingly, by resolving any reasonable 
doubt in the appellant's favor, all three elements of the 
claim for service connection for PTSD are established and 
service connection is warranted.




ORDER

Service connection is granted for post traumatic stress 
disorder



		
	STEVEN L. COHN 
	Member, Board of Veterans' Appeals



 
 

